DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maerkl (WO 0165946 A1).
Regarding claim 1, Maerkl discloses a cooking apparatus (Page 1, Para. 3, lines 1-4, “…mesh container or a mesh support element…Shaping treatment is understood here to mean in particular the ripening, smoking, cooking and cooking of all kinds of meat and sausage products.”), comprising: 
5a container having a first end (Modified Fig. 3, where the first end is shown), a second end opposite the first end (Modified Fig. 3, where the second end is shown), a sidewall extending from the first end to the second end (Modified Fig. 3, where the sidewalls are shown), an opening located that the first end (Modified Fig. 3, where the opening is shown), an end wall located at the second end (Modified Fig. 3 where the end wall is shown, and Page 4, Para. 4, line 2, “…the side covers 3…”), and 
a cap removably attached to the first end (Page 4, Para. 4, lines 3-5, “The container is expediently filled after a side cover 3 has been applied to the expanded metal middle part and the holding frame 2 has been arranged through the remaining opening.”), wherein the sidewall and the end wall form a compartment that is sized and shaped to receive at least one first food item (Abstract, lines 1-2, “…wire netting container (1) or to a support element for the shaping treatment of food or for receiving food, especially meats and sausages.”), 
10wherein the sidewall includes a wire mesh having a plurality of wires, wherein each of the plurality of wires includes a diameter in a range of 0.011 inch to 0.25 inch (Page 4, Para. 2, lines 2-4, “…an expanded mesh with a rhombic mesh with a mesh length I of about 28 mm, a mesh width b of about 7 mm, a web width c of 1.25 mm and a web thickness is of about 1 mm.”, where the thickness is 1 mm which equals ~0.0394 inches).

    PNG
    media_image1.png
    790
    639
    media_image1.png
    Greyscale

Modified Figure 1, Maerkl
	Regarding claim 7, Maerkl teaches the apparatus according to claim 1, as set forth above, discloses wherein the plurality of wires is made from a material selected from the group consisting of stainless steel, 304 stainless steel, 309 stainless steel, 316 stainless steel, and carbon steel (Claim 2, lines 1-2, “Container or support element…characterized in that the grid consists of stainless steel., non-ferrous metal or plastics approved for the food industry.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Snider (US 20040200359 A1).
	Regarding claim 2, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
wherein the container is cylindrical in 15shape.
However, Snider discloses, in the similar field of food holding baskets, a food holding basket that is cylindrical in shape (Para. 0033, lines 1-3, “Another alternative food cooking rack or basket means 75 is shown in FIG. 6 and includes a wire mesh cylindrical member 76.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to be cylindrical as taught by Snider.
	Regarding the shape of the container, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Maerkl and Snider both disclose food holding baskets that serve that same end purpose of containing food, however the major difference is the shape of the container. Since there are limited amounts of shapes to choose from and the end-result of the container is unchanged, it would be obvious to make the modification from a triangular to cylindrical shape.
	It has also been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, the container would still be able to hold food items regardless of the shape and this modification would be a matter of design choice. 
	Regarding claim 3, modified Maerkl teaches the apparatus according to claim 2, as set forth above.
Modified Maerkl does not disclose:
wherein each of the plurality of wires includes a first plurality of wires, each of which extends longitudinally from the first end to the second end, and a second plurality of wires, each of which extends circumferentially 20and extends perpendicular to the first plurality of wires.
However, Snider discloses the plurality of longitudinal and circumferential wires that extend from the first to the second end (Modified Fig. 6, where multiple longitudinal and circumferential wires are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in modified Maerkl to include the plurality of longitudinal and circumferential wires as taught by Snider. 
	Regarding the configuration of the wire mesh, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Maerkl discloses a wire mesh that is rhombic in shape, whereas Snider discloses a wire mesh that is rectangular/square in shape. Although the shapes are different, the overall end function of the wire mesh to contain food items is still the same. Thus, since the end-result is the same and there are a limited amount of shape configurations to choose from, the modification from rhombic to rectangular/square would be an obvious design choice.  

    PNG
    media_image2.png
    876
    938
    media_image2.png
    Greyscale

Modified Figure 6, Snider
	Regarding claim 4, modified Maerkl teaches the apparatus according to claim 3, as set forth above, discloses wherein each of the first plurality of wires is spaced apart from one another by a first distance in a range from 0.125 inch to 1 inch,20 ACTIVE 51291788v2Attorney Docket No. 143843-010301 (UTL)and wherein each of the second plurality of wires is spaced apart from one another by a second distance in a range from 0.125 inch to 1 inch (Inherently disclosed in Maerkl, modified Fig. 11, where the height of the rhombus or the distance between the top and bottom wires are spaced 0.226 inches; and teaching from Snider where the mesh would be rectangular/square with similar spacing as shown in Maerkl).

    PNG
    media_image3.png
    672
    629
    media_image3.png
    Greyscale

Modified Figure 11, Maerkl
	Regarding claim 5, modified Maerkl teaches the apparatus according to claim 4, as set forth above, discloses wherein the first plurality of wires and 5the second plurality of wires form a plurality of openings (Inherently disclosed in Maerkl, modified Fig. 11 and in teaching from Snider, modified Fig. 6, where the openings are shown).
	Regarding claim 6, modified Maerkl teaches the apparatus according to claim 5, as set forth above, discloses wherein each of the plurality of openings includes a shape selected from the group consisting of square, diamond, hexagonal, circular, and rectangular (Inherently disclosed in Maerkl, Page 5, Para. 3, lines 1-2, “…an expanded mesh with a rhombic mesh…”, and the teaching from Snider, modified Fig. 6, where the mesh appears to be rectangular/square).
	Regarding claim 9, modified Maerkl teaches the apparatus according to claim 3, as set forth above, discloses wherein the end wall includes a wire mesh having a plurality of wires, wherein each of the plurality of wires of the end wall 20includes a diameter in a range of 0.011 inch to 0.25 inch (Inherently disclosed in Maerkl, Page 4, Para. 2, lines 2-4, “…an expanded mesh with a rhombic mesh with a mesh length I of about 28 mm, a mesh width b of about 7 mm, a web width c of 1.25 mm and a web thickness is of about 1 mm.”, where the thickness is 1 mm which equals ~0.0394 inches, where the mesh is consistent throughout the frame and the side covers).
	Regarding claim 10, modified Maerkl teaches the apparatus according to claim 9, as set forth above, discloses wherein the cap includes a wire mesh having a plurality of wires, wherein each of the plurality of wires of the cap includes a diameter in a range of 0.011 inch to 0.25 inch (Inherently disclosed in Maerkl, Page 4, Para. 2, lines 2-4, “…an expanded mesh with a rhombic mesh with a mesh length I of about 28 mm, a mesh width b of about 7 mm, a web width c of 1.25 mm and a web thickness is of about 1 mm.”, where the thickness is 1 mm which equals ~0.0394 inches, where the mesh is consistent throughout the frame and the side covers, where one of the side covers is construed as being the cap).
	Regarding claim 11, modified Maerkl teaches the apparatus according to claim 10, as set forth above, discloses wherein the cap includes a top wall and a sidewall extending from the top wall (Inherently disclosed in Maerkl, modified Fig. 1.1, where the top wall and side walls are shown).

    PNG
    media_image4.png
    264
    345
    media_image4.png
    Greyscale

Modified Figure 1.1, Maerkl
	Regarding claim 12, modified Maerkl teaches the apparatus according to claim 11, as set forth above, discloses wherein the container includes a first 5band circumferentially extending at the first end thereof and a second band circumferentially extending at the second end thereof, wherein the sidewall of the cap includes a third band circumferentially extending at a free end thereof (Inherently disclosed in Maerkl, modified Fig. 1.2, where the first, second, and third bands are shown), and wherein the third band of the cap is adapted to frictionally engage the second band of the container (Inherently disclosed in Maerkl, Page 4, Para. 4, lines 2-4, “The expanded metal parts 1 and 3 are bordered at their edges, which are two longitudinal borders 6 and 6 ' welded together to form a triangular shape. The container is expediently filled after a side cover 3 has been applied to the expanded metal middle part…”).

    PNG
    media_image5.png
    797
    671
    media_image5.png
    Greyscale

Modified Figure 1.2, Maerkl
	Regarding claim 13, modified Maerkl teaches the apparatus according to claim 12, as set forth above, discloses wherein the container includes a fourth band extending longitudinally from the first band to the second band (Inherently disclosed in Maerkl, modified Fig. 1.2, where the location pointed to by 6 and 6’ is where the longitudinally fourth band is located).
	Regarding claim 20, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
wherein the cooking apparatus includes 5an outer diameter in a range of 3 inches to 8 inches, and a length in a range of 6 inches to 18 inches.
However, Snider discloses a housing for a food basket to have a height to be around 15 inches and the diameter to be between 10-12 inches (Para. 0044, lines 1-3, The housing 40 is sized with a height of approximately 15 inches and sufficient diameter at edge 45, approximately 12 inches and edge 46, 10 inches...”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket from Maerkl with specific cylindrical dimensions as taught by Snider, where the cylindrical dimensions would need to be smaller than the housing in order to fit inside it.
	Regarding the specific length and diameter values, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively optimize the diameter and length values. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Maerkl discloses different shaped configurations for the food basket, where a cylindrical basket is shown in Figure 5, that can hold food products. The specific dimensions of the food basket would then be used to control the amount of food that the container could hold, which does not affect the end-result of having a mesh wire basket that is capable of holding food items. Snider discloses specific dimensional values for the housing of a cylindrical basket, where the basket would then need to be smaller than the values for the housing. Thus, since in the prior art the range of the dimensions for the diameter and length are within the same order of magnitude to the values claimed and the end-result of the basket capable of holding food items is unchanged, it would be a matter of design choice for the specific range of the diameter and length of the cylindrical basket. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Lee et al. (KR 101857206 B1, hereinafter Lee).
Regarding claim 8, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
wherein the plurality of wires includes a non-stick coating.
However, Lee discloses, in the similar field of a cage that contains food, where the wires of the tray within the cage do not stick to the food (Abstract, lines 5-6, “…since the wire is formed in the longitudinal direction of the frame, and the wire is formed thinner than the frame, food does not stick to the wire…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to include the non-stick wires as taught by Lee.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the food basket to be easier to clean, as stated by Lee, Abstract, last 2 lines, “…food does not stick to the wire, so that the tray is very easily cleaned.”.
	Regarding claim 17, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
further comprising a grill plate having a first surface and a second surface opposite the first surface, wherein the grill plate is adapted to be removably inserted within the compartment of the container, and wherein 10the at least one food item is adapted to be positioned on one of the first surface and the second surface.
However, Lee discloses a tray that can be inserted into a wire basket (Abstract, lines 2-3, “…a tray detachably coupled to the body…”), where the tray has a top and bottom surface (Modified Fig. 3a, where the top and bottom surfaces are shown) and can hold food items (Page 2, Para. 5 from end, line 2, “...least one tray 120 is coupled to set the food to be cooked.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to include a tray as taught by Lee.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing an additional dish to hold the food items to be cooked, which reduces the labor of transferring food and keeps the taste of the food unchanged, as stated by Lee, Page 4, Para. 6-7 from end, lines 1-4, “…the tray is placed on the support surface by the support portion, the food cooked on the tray can be directly put on the table without using the dish. This reduces the labor of transferring the cooked meat and keeps the temperature of the cooked meat unchanged, so that the taste of the meat is not changed, and further, the dish or container is not used.”.


    PNG
    media_image6.png
    497
    641
    media_image6.png
    Greyscale

Modified Figure 3a, Lee

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Baldwin et al. (US 6220152 B1, hereinafter Baldwin) and Rowe et al. (US 7717029 B2, hereinafter Rowe).
	Regarding claim 14, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
further comprising a food cage having a first portion and a second portion attached removably to the first portion, each of the first 15portion and the second portion includes a flat mesh surface having a first end, 
a second end opposite the first end of the flat mesh surface, and a pair of opposing side bands extending outwardly from the flat mesh surface and extending from the first end of the flat mesh surface to the second end of the flat mesh surface, wherein the first portion and the second portion form a second compartment adapted to receive at least one second food 20item, and 
wherein the food cage is adapted to be removably inserted within the compartment of the container, and wherein the at least one first food item is adapted to be positioned between the sidewall of the container and one of the flat mesh surfaces of the first portion and the second portion.
However, Baldwin discloses, in the similar of food holding containers, a hollow cylinder with a removable baffle housed within the hollow cylinder (Page 10, Section 2, lines 12-14, “…said hollow vessel further including a baffle housed concentrically within and adjacent to a inner surface said hollow cylinder…”, where Fig. 1 shows that the baffle can be removed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to include a removable baffle structure within the basket as taught by Baldwin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of greater flexibility in the food placement within the cooking device, as the food can be put within the basket or the baffle, as stated by Baldwin, Claim 1, Section (f), “…hollow vessel further including a baffle housed concentrically within and adjacent to an inner surface of said hollow cylinder for placement of food within said baffle…”, where food can be placed within the basket of Maerkl. 
	Further, Rowe discloses, in the similar field of food holders, a grill assembly that has a first and second portion that are detachable (Page 9, Section 6, lines 44-46, “The two sets of engagement elements may keep the top and bottom grill members stably, yet removably fastened together.”) with mesh surfaces (Page 10, Section 8, lines 50-54, “…the center sections of the
top and bottom grill members may be constructed of an interwoven wire mesh 168 to allow for thermal expansion while still keeping contained the food items within the grill assembly.”), where there are pairs of opposing side bands (Page 8, Section 4, lines 19-21, “Top grill member 30 and bottom grill member 32 of grill body 14 preferably include engagement walls 46 at their peripheries…”), and where the first and second portion can contain food items within (Page 7, Section 2, lines 41-43, “…pair of grill members that can be joined together to hold food items to be cooked.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the baffle from modified Maerkl to be replaced with the grilling assembly as taught by Rowe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a top and bottom section that can be removably attached, which allows for food items to be easily manipulated, as stated by Rowe, Page 8, Section 4, lines 50-53, “The absence of appreciable warping of the grill body, even when it is hot, allows the grill assembly to be easily opened and closed before, during, and after the cooking process.”. 
	Regarding claim 15, modified Maerkl teaches the apparatus according to claim 14, as set forth above, discloses wherein each of the flat mesh surfaces includes a plurality of wires (Inherently disclosed in teaching from Rowe, Page 10, Section 8, lines 51-52, “…top and bottom grill members may be constructed of an interwoven wire mesh 168…”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Baldwin et al. (US 6220152 B1, hereinafter Baldwin) and Rowe et al. (US 7717029 B2, hereinafter Rowe) in further view of Snider (US 20040200359 A1).
	Regarding claim 16, modified Maerkl teaches the apparatus according to claim 15, as set forth above.
Modified Maerkl does not disclose:
wherein each of the flat mesh surfaces 5is rectangular in shape.  
However, Snider discloses the plurality of longitudinal and circumferential wires that extend from the first to the second end (Modified Fig. 6, where multiple longitudinal and circumferential wires are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in modified Maerkl to include the plurality of longitudinal and circumferential wires, which create rectangular openings, as taught by Snider. 
	Regarding the configuration of the wire mesh, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Rowe discloses a wire mesh that is rhombic in shape, whereas Snider discloses a wire mesh that is rectangular/square in shape. Although the shapes are different, the overall end function of the wire mesh to contain food items is still the same. Thus, since the end-result is the same and there are a limited amount of shape configurations to choose from, the modification from rhombic to rectangular/square would be an obvious design choice.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Baldwin et al. (US 6220152 B1, hereinafter Baldwin)
	Regarding claim 18, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
further comprising a cylinder having a first end, a second end opposite the first end of the cylinder, a wall extending from the 15first end of the cylinder to the second end of the cylinder, an interior portion extending from the first end of the cylinder to the second end of the cylinder, and 
a plurality of holes extending through the wall and in fluid communication with the interior portion, wherein the cylinder is adapted to be removably inserted within the compartment of the container, and wherein the at least one food item is adapted to be positioned intermediate the 20sidewall of the compartment and the wall of the cylinder.
However, Baldwin discloses a cylinder having a first end, a second end, a wall extending from the first to second end (Modified Fig. 1.3, feature is shown), an interior portion of the cylinder (Modified Fig. 1.3, feature is shown), a plurality of holes that extend through the wall (Page 10, Section 2, lines 14-15, “baffle including perforations allowing liquids to pass there through.”), where the cylinder is removably inserted into a container (Page 11, Section 4, lines 40-41, “Optionally baffle 32 can also be used with cylinder 12 as with barbeque rotisserie enclosure 10.”, where Fig. 1 shows that the baffle does not need to be used and can be removed from the enclosure 10), and a food item can be held between the cylinder and container (Claim 1, Section (f), “…a baffle housed concentrically within and adjacent to an inner surface of said hollow cylinder for placement of food within said baffle…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to include the baffle as taught by Baldwin.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of greater flexibility in the food placement within the cooking device, as the food can be put within the basket or the baffle, as stated by Baldwin, Claim 1, Section (f), “…hollow vessel further including a baffle housed concentrically within and adjacent to an inner surface of said hollow cylinder for placement of food within said baffle…”, where food can be placed within the basket of Maerkl. 


    PNG
    media_image7.png
    506
    868
    media_image7.png
    Greyscale

Modified Figure 1.3, Baldwin

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maerkl (WO 0165946 A1) in view of Driscoll et al. (US 20110097468 A1, hereinafter Driscoll) and Mcnerney et al. (CN 109803565 A, hereinafter Mcnerney)
	Regarding claim 19, Maerkl teaches the apparatus according to claim 1, as set forth above.
Maerkl does not disclose:
further comprising a plurality of heating inserts, each of which includes central portion and a plurality of elongated pointed members extending from the central portion, wherein each of the plurality of elongated 25pointed members is adapted to pierce and receive at least one of the at least one food item, wherein the plurality of heating inserts is adapted to be removably inserted within the compartment of the container.
However, Driscoll discloses, in the similar field of food holding containers, a container with a rod that can be inserted into the container (Abstract, lines 7-9, “A rotatable rod is inserted through the collars and locked by the locking mechanism.”, where the ability to be inserted means that it can also be removed), where the rod is elongated from the central portion (Fig. 2, rod 34, which extends through the central portion down the length of the container), where the rod is used to skewer food items (Para. 0020, last 3 lines, “Furthermore, the rotisserie chili roaster 10 may include a plurality of selectively mountable skewers for roasting meats and vegetables in a kabob style.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the food basket in Maerkl to use the kabob skewer assembly as taught by Driscoll.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the food basket to be able to roast meats and vegetables in a kabob style through the skewers, as stated by Driscoll, Para. 0020, last 3 lines, “Furthermore, the rotisserie chili roaster 10 may include a plurality of selectively mountable skewers for roasting meats and vegetables in a kabob style.”.
	Further, Mcnerney discloses similar skewers that could be used in the food basket (Page 2, Para. 1, last 2 lines, “cooking means can be, for example, food frying system, skewer system or in any kind of rotary grill system.”, such a skewer system is shown in Fig. 8). Although Driscoll states that a mountable skewer system can be used, it does not specifically show what that system looks like in the drawings. Thus, Mcnerney is provided as an example of what such a skewer system could be and how the skewers would be mounted to the end plates, which are also included in the food basket from Driscoll, Para. 0014, lines 1-3, “Each cover 14 includes a centrally disposed collar 16 with a throughbore to accommodate insertion of a rotatable bar, rod, shaft or axle 34.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rockel et al. (DE 102015008679 A1, hereinafter Rockel) discloses a similar food cage, however the food cage’s first and second portion are not fully detachable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/15/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761